Citation Nr: 0814213	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  05-35 595A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, claimed as due to exposure to herbicides.

2.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus, type II.

3.  Entitlement to service connection for upper and lower 
extremity peripheral neuropathy, to include as secondary to 
diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to November 
1969.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 RO decision, which denied 
a claim for service connection for diabetes mellitus, type II 
associated with herbicide exposure, a claim for service 
connection for hypertension as a result of exposure to 
herbicides, and a claim for service connection for upper and 
lower extremity peripheral neuropathy, secondary to diabetes 
mellitus, type II.

The Board notes that the RO characterized the veteran's claim 
for service connection for hypertension in both the July 2005 
rating decision and the November 2005 statement of the case 
(SOC) as a claim for service connection for hypertension as a 
result of exposure to herbicides.  However, in both the 
rating decision and the SOC, the RO adjudicated the claim as 
a claim for service connection for hypertension, secondary to 
diabetes mellitus, type II.  Therefore, the Board will 
adjudicate this claim as it was adjudicated by the RO, as a 
claim for service connection on a secondary basis.

In October 2007, a video hearing was held before the 
undersigned Veterans Law Judge at the Houston, Texas RO.  A 
transcript of that proceeding has been associated with the 
claims folder.

In April 2008, the veteran's motion to advance his claims on 
the Board's docket was granted.  See 38 C.F.R. § 20.900(c) 
(2007).




FINDINGS OF FACT

1.  Resolving any reasonable doubt in favor of the veteran, 
the evidence of record establishes that the veteran did 
travel to the Republic of Vietnam while on active duty during 
the Vietnam era; thus, exposure to herbicides while serving 
on active duty is presumed.  

2.  The competent medical evidence of record establishes that 
the veteran has a current diagnosis of diabetes mellitus, 
type II.

3.  The veteran's hypertension is shown by competent medical 
evidence to be etiologically related to the veteran's 
service-connected diabetes mellitus, type II.

4.  The veteran's upper and lower extremity peripheral 
neuropathy is shown by competent medical evidence to be 
etiologically related to the veteran's service-connected 
diabetes mellitus, type II.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II is presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007). 

2.  Service connection for hypertension is warranted.  See 38 
U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.310 (2007).

3.  Service connection for upper and lower extremity 
peripheral neuropathy is warranted.  See 38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.310 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

In regards to the veteran's claims for service connection, 
the benefits sought on appeal have been granted, as discussed 
below.  As such, the Board finds that any error related to 
the VCAA on these claims is moot.  See 38 U.S.C. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2007); 
Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007). 

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Service connection may also be established on a secondary 
basis for disability which is proximately due to, or the 
result of, a service connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2007).  The United States Court of Appeals for 
Veterans Claims (Court) has construed this provision as 
entailing "any additional impairment of earning capacity 
resulting from an already service connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service 
connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service 
connected disability.  Id; see also Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection was recently 
amended.  The intended effect of this amendment is to conform 
VA regulations to the Allen decision.  71 Fed. Reg. 52, 744 
(Sept 7, 2006) (to be codified at 38 C.F.R. § 3.310(b)).  
Since VA has been complying with Allen since 1995, the 
regulatory amendment effects no new liberalization or 
restriction in this appeal.  Absent a causal relationship, 
these provisions do not apply.

Certain diseases, to include diabetes mellitus and 
hypertension, may be presumed to have been incurred in 
service when manifest to a compensable degree within one year 
of discharge from active duty.  38 U.S.C.A. § 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 
3.309(e) (2007).  In this regard, it is noted that a "veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 
3.307(a)(6)(iii) (2007).

The diseases alluded to above include chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2007).

Notwithstanding the foregoing presumptive provisions, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a claimant is not precluded 
from establishing service connection for a disease averred to 
be related to herbicide exposure, as long as there is proof 
of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. 
App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. 
Dec. 15, 2000).

1.  Entitlement to service connection for diabetes mellitus, 
type II, as a result of in-service exposure to herbicides.

The veteran contends that he has diabetes mellitus, type II 
as a result of in-service exposure to agent orange.  See 
Claim, November 2004.  Specifically, the veteran alleges 
that, while serving in Thailand, he visited his brother, who 
was stationed in Vietnam, for 3 days on Rest and Recuperation 
Leave (R&R).  See hearing transcript, October 2007.  The 
veteran claims, that during this time, he was exposed to 
herbicides or agent orange.  Id.  

The veteran's personnel records indicate that he served in 
Thailand for 13 months, from October 1968 to November 1969.  
There is no affirmative indication in these records that the 
veteran stepped foot onto Vietnam for any period of time.  
Significantly, however, the evidence of record also includes 
his brother's DD-214 Form, reflecting that he served in 
Vietnam from October 1968 to October 1969.    

The Board acknowledges that the claims folder contains no 
evidence confirming the veteran's presence in Vietnam.  
However, the veteran has never asserted to the RO or the 
Board that he had any actual tour of duty in Vietnam; rather, 
he asserts that he visited his brother while on R&R, and that 
his brother was serving in Vietnam.  In this regard, the 
veteran is competent to report such matters as where and with 
whom he spent his Rest and Recuperation Leave, and there is 
nothing in his personnel records contradicting him.  
Furthermore, his brother's DD-214 Form does indicate that he 
served in Vietnam at the precise time that the veteran was 
stationed in Thailand.  Therefore, as there is no reason to 
doubt the veteran's credibility, and, in fact, his reports 
appears entirely possible given the nature and circumstances 
of both his and his brother's service, the Board concedes 
that the veteran was present while on active duty in the 
Republic of Vietnam during the Vietnam Era. 

The Board notes in passing that the length of time spent in 
Vietnam is not significant under the regulations governing 
presumptive service connection; rather, it need only be 
established that the veteran was present at some point while 
on active duty in the Republic of Vietnam during the Vietnam 
Era.

A review of the claims folder reflects that the veteran has a 
current diagnosis of diabetes mellitus, type II.  In a 
January 2005 VA examination report, an examiner diagnosed the 
veteran with diabetes mellitus, type II, and acknowledged 
that the veteran has been treated for diabetes mellitus, type 
II since November 2004.  

Therefore, as in-service exposure to herbicides has been 
conceded, and the veteran clearly has a current a diagnosis 
of diabetes mellitus, type II, the Board concludes that the 
veteran is entitled to a grant of service connection for his 
diabetes mellitus, type II on a presumptive basis.

2.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus, type II.

The veteran alleges that he currently has hypertension as the 
result of his active duty service.  See veteran's statement, 
October 2005.  

The Board notes that the veteran has a current diagnosis of 
hypertension.  See VA examination report, January 2005.  

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) 
(2007).  

The Board notes that the evidence of record remains silent 
for any complaints, treatment, or diagnosis of hypertension 
during service or within one year of discharge from active 
duty.  In addition, no competent medical opinion has related 
the veteran's hypertension directly to his active duty 
service.  The claims folder does, however, contain a VA 
opinion, based on examination of the veteran and review of 
certain medical records, which specifically states that the 
veteran's hypertension is at least as likely as not 
associated with diabetes mellitus.  See VA examination 
report, January 2005.  The claims folder contains no other 
contradictory opinions or evidence. 

The Board is cognizant that there is a temporal discrepancy 
noted in that report in that the examiner indicated that the 
hypertension was found in 1998, but the diabetes was not 
discovered until 2004.  The presence of hypertension for six 
years prior to diabetes could certainly call into question 
the subsequent opinion indicating that there was an 
association between the two.  The Board is also cognizant 
that when a disease or injury for which service connection 
has not been granted is aggravated by a service-connected 
condition, the veteran shall be compensated for the 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  It is conceivable that the examiner's opinion 
that there was an "association" between the disabilities 
was intended to suggest a relationship of aggravation, rather 
than causation.

However, the examiner also noted that the hypertension and 
diabetes mellitus were incidental findings made on routine 
examination, apparently suggesting that it would be difficult 
to opine as to the precise date of onset of either 
disability.  Therefore, having resolved doubt in favor of the 
veteran, the Board will interpret the examiner's opinion as 
being one of either causation rather than aggravation, or of 
the examiner being unwilling to opine as to the precise 
degree of aggravation present. 

Therefore, the veteran's claim of service connection for 
hypertension may be granted on a secondary basis.  

3.  Entitlement to service connection for upper and lower 
extremity peripheral neuropathy, to include as secondary to 
diabetes mellitus, type II.

The veteran alleges that he currently has upper and lower 
extremity peripheral neuropathy as the result of his active 
duty.  See veteran's statement, October 2005.  

The Board notes that the veteran has been diagnosed with mild 
sensory peripheral neuropathy of the upper and lower 
extremities.  See VA examination report, February 2005.  

As mentioned above, regulations provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. 3.303(d) (2007).  

The Board notes that the veteran's service medical records 
remain silent for any complaints, treatment, or diagnosis of 
peripheral neuropathy during active duty.  In addition, no 
competent medical opinion has related his upper and lower 
extremity peripheral neuropathy directly to his active duty 
service.  The claims folder does, however, contain a VA 
opinion, based on examination of the veteran and review of 
certain medical records, which specifically states that the 
history and findings are consistent with a mild sensory 
peripheral neuropathy of the upper and lower extremities most 
likely due to diabetes mellitus.  See VA examination report, 
February 2005.  The claims folder contains no other 
contradictory opinions or evidence.

Therefore, as the competent medical evidence of record 
reflects that the veteran's peripheral neuropathy of the 
upper and lower extremities is related to his service-
connected diabetes mellitus, type II, service connection may 
be granted on a secondary basis.  


ORDER

Entitlement to service connection for diabetes mellitus, type 
II, as a result of in-service exposure to herbicides is 
granted. 

Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus, type II is 
granted.

Entitlement to service connection for upper and lower 
extremity peripheral neuropathy, to include as secondary to 
diabetes mellitus, type II is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


